DETAILED ACTION

The present application (Application No. 16/534,630), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 21 March, 2022.
This Application is a continuation in part of Application No. 14/460302, now abandoned.


Status of Claims

Claims 2-6, 8-13, 15-17, 20, have been amended. Claim 1, was previously canceled. Therefore, claims 2-21, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 13, 20, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 4, 13, 20, as amended recite the limitation: “in response to determining that the first account identifier is associated with the winning bid for the auction for the item, establishing membership of the first account identifier with the first group”. However, the original specification does not disclose the above conditional limitation.
The specification teaches group membership determination based on a “closeness affiliation with the seller (see fig. 7) , and separately teaches winning bid in an auction, but it does not teach group membership as a result of the winning bid. This limitation is not supported anywhere in the original disclosure.  Dependent claims 5-6, inherit the deficiencies of the parent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 2-8, are directed to a method, claims 9-15, are directed to a system, and claims 16-21 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, from a client device; determining a first price for the item for sale based on the group membership status associated with the first account identifier; tracking the IP address of the user to determine an approximate location of a first buyer; determining that the approximate location of the first buyer is within a threshold distance of a seller of the item listed in the product listing webpage; generating, for display to the first buyer, an indication of a benefit comprising the first price for the item in the product listing webpage; and transmitting the first price and the product listing webpage to the client device.
These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations (comprising correlating proximity data and group membership status with benefit criteria), and displaying data (displaying the benefit on a webpage). Such steps are abstract.
The independent claims are directed to a method for providing benefit price information for products (advertising, marketing and sales activities) to a user, in response to a request, wherein the benefit information is based on an location information as a function of proximity to a merchant, and on  group membership status Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.
Step 2A- Prong 2: Additional elements include: a client device, an online marketplace; a network; a system comprising: one or more computer processors, and one or more computer-readable mediums storing instructions. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely monitor the IP address of users (monitoring traffic across a network). Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Claims 3, 10, 17, recite: a second request, second account and a second price, and a further second client device additional element. 
Further additional limitations recited in the dependent claims include: subset of the group membership status; additional account identifiers such as a number of purchases a number a geographic location, and age; and first price is lower than the second price.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-11, 13-18, 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), and further in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”).

Regarding claims 2, 9, 16, Martino8392 discloses:
A hierarchal posting system and method comprising: determining a first plurality of social network relationship factors associated with a first plurality of users with respect to a first user, determining a second plurality of users from the first plurality of users that have associated social network relationship factors that satisfy a filtering criteria (see at least Martino8392, Abstract).
Users (sellers/advertisers) submit hierarchal posts which are typically classified listings, offering goods or services, listing job openings, listing auction entries, and the like. (a first, a second, and a third user submit first, second, and third hierarchal posts to server 200, respectively) (online marketplace) (marketplace) (see at least Martino8392, fig. 3A, ¶10:22-36)
(first account identifier being included in the first group) a2-(a first account identifier associated with the client device). Users of the system (sellers and buyers alike) must subscribe to the social network (see at least Martino8392, fig. 3A, ¶10:22-27, 10:37-44). Sellers log into the social-network server 200 (see at least Martino8392, fig. 3A, “300”). Prospective buyers log into the social-network server 200 (see at least Martino8392, fig. 3A, “330”).
(receiving, from a client device, a first request for a product listing webpage of an online marketplace). Users who are prospective buyers must belong to the social network in order to search and view classified listings (see at least Martino8392, fig. 3A, ¶10:22-27, 10:37-44). Users who are prospective buyers may search for classified listings based upon specified affinity groups or social maps (see at least Martino8392, fig. 3A, 11:59-65). In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list. (see at least Martino8392, fig. 3A, 11:16-27). One option allows the buyer to request viewing classified advertisements (see at least Martino8392, fig. 3A, ¶11:10-15). (a first request for a product listing)
(the product listing webpage being associated with a first price designated for a first group and a second price designated for a second group, the first price being different than the second price). Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.
(determining that the first account identifier is included in the first group). In various embodiments, users may have one or more profiles, for example, a profile for an alumni affinity group, a profile for their business, a profile for close friends. (see at least Martino8392, ¶4:46-48).  Degrees of social separation may also be computed relative to affinity groups, with members of the same affinity group being a first degree; members of directly related affinity groups being a second degree; etc (see at least Martino8392, ¶4:61-64). Tribe mapping, affinity grouping, (see at least Martino8392, ¶6:22-7:9).
(accessing the first price for the item for sale based on the first account identifier being included in the first group). Price distinction based on social distance and/or group affinity criteria (see at least Martino8392, ¶16:12-19). In response to a request for product listing information, filters may be in place so that a restricted number of classified listings are retrieved from the whole classified list (see at least Martino8392, fig. 3A, 11:16-27). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (e.g., affinity group filtering) (see at least Martino8392, fig. 3A, ¶11:17-26).
Per above, Martino8392 teaches a first buyer associated with the first account identifier to whom a first price applies, a second buyer associated with a second account identifier to whom a second  price applies, and so forth.
(transmitting the product listing webpage comprising the indication to the client device associated with the first account identifier). Transmitting and displaying product listings to a user device. Customized classified listings based on social distance can be output to the user, step 390. (see at least Martino8392, fig. 3B, ¶12:10-18), wherein users in a social map from which the social distance is determined, are identified by their user account identifiers. And further as explained above (see at least Martino8392, ¶4:61-64) different social maps can be in reference to different affinity groups. 

It could be argued that Martino8392 does not specifically disclose: (first price). However as explained above, Martino8392 teaches: Classified listing comprising items for sale (see at least Martino8392, ¶1:22-27), sellers who provide customized classified listings being output to the prospective buyers (see at least Martino8392, fig. 3B, ¶12:10-18).
Further, Official Notice is taken that it was old and well known in the art at the filing time of the invention to include a price for the items for sale that are listed in a classified listing. Accordingly, given the facts known in the art at the time of the invention it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include in the listings of Martino8392, prices that identify the items for sale offered to prospective buyers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(computer processors) (computer-readable mediums). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Martino8392, fig. 1-2, ¶7:37-10:17) (processor) (memory) (computer readable media). Client devices associated with social members (client device) (see at least Martino8392, fig. 2, “230”, ¶8:30-41).

It could be argued that Martino8392 does not specifically disclose: (“Product listing including first information related to the first price and second information related to the second price”). However, Trandal6080  teaches: Webpage displaying “a first price” to members and “a second price” to the general public (see at least Trandal6080, fig. 46, ¶175, “Optionally, the SA system displays the price match shopping list 46600 (see FIG. 46) details 47600 in a web page in a tabular format including, for example: for each item, the retail price 47320 at the price matching merchant 47410; for each item, the member price 47330 at the price matching merchant 47410;”). Per above, Martino8392 teaches a “base” method (device, method or product) for offering price distinction based group affinity criteria; and Trandal6080  teaches a “comparable” method for offering price distinction based group affinity criteria, which offers the improvement of further displaying in the same webpage “a first price” to the general public and “a second price” to members. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Martino8392; in view of Trandal6080; to include webpage including first information related to the first price and second information related to the second price. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (displaying in the same webpage “a first price” to the general public and “a second price” to members) to improve a similar method (offering price distinction based group affinity criteria) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so emphasizes to the user the benefits of being a member. 

Martino8392 does not disclose: 
(monitoring traffic across a network to determine an approximate location of a first buyer associated with the first account identifier based on a predetermined association between an Internet Protocol (IP) address of the client device associated with the first account identifier and the approximate location). 
(determining that the approximate location of the first buyer is within a threshold distance of a seller of the item listed in the product listing webpage).
(in response to determining that the approximate location of the first buyer is within the threshold distance of the seller of the item listed in the product listing webpage, determining that the first account identifier is included in the first group).
However Martino8392 teaches:  Listing may be customized based on geographic location (see at least Martino8392, ¶10:37-41, 11:42-46, 13:54-60).
Detwiler1286 further discloses: A merchant who creates an account with the location based marketing offer server may then define and submit one or more coupons or other types of marketing offers for storage in coupon database 600 or another memory component of marketing offer server 130. In defining the coupon or other type of marketing offer the merchant may also provide the one or more location characteristic(s) (e.g., the coupon may only be output to users who are determined to be (currently or in the future) within a predetermined distance of a location at which the coupon may be redeemed) (a threshold distance of a seller of the item) and online activities (monitoring traffic across a network) which must be satisfied by a user prior to the corresponding coupon being output to the user. The merchant may also provide one or more specified location(s) at which the coupon may be redeemed. (see at least Detwiler1286, ¶80, 83, 99, 100).
The web browser plug-in enables the marketing offer service (which operated, in accordance with some embodiments, the marketing offer server 130) to receive from the user device an indication of an IP address of the user device and the key words or terms entered into a search engine by the user. The IP address may be used to infer, for example, a location (e.g., zip code, city and state, etc.) of the user (determining that the approximate location of the first buyer) (see at least Detwiler1286, ¶83). Either the IP address or the location determined therefrom may be used as a location characteristic for determining whether the user qualifies for output of an offer. may be redeemed. (see at least Detwiler1286, ¶83, 99, 100).
In addition, Official Notice is taken that it was old and well known in the art at the filing time of the invention that IP-based geolocation services can only provide an approximate measure of geolocation accuracy (e.g., zip code, city, state and country) (“Everything You Need to Know About IP Based Geolocation”, <https://www.if-so.com/geo-targeting/#:~:text=IP%2Dto%2DLocation%20Accuracy&text=IP%2Dbased%20geolocation%20services%20provide,the%20location%20of%20the%20device>). Since Detwiler1286 teaches geographical location determination based on an IP address of the consumer computing device, then given the facts known in the art at the time of the invention about the accuracy of IP location determination, Detwiler1286 teaches an approximate location of a first buyer.

Per above, Martino8392 teaches a “base” method (device, method or product) for providing discounts or promotions (price distinction) based on conditional criteria/factors about users. Further, the method for providing discounts/promotions (price differentiation) of Martino8392 is based on factors such as location, affinity criteria, and such as a first buyer associated with the first account identifier and with a first price applies, a second price and so forth. Detwiler1286 teaches a “comparable” method for providing discounts or promotions (price distinction) based on conditional criteria/factors about users, which offers the improvement of including factors based on an approximate location of the first buyer is within a threshold distance of a seller of the item.  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Martino8392; in view of Trandal6080; to include webpage including first information related to the first price and so forth. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (offering price distinction based on factors such as an approximate location of the first buyer is within a threshold distance of a seller of the item) to improve a similar method (offering price distinction based on factors) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since location-based targeting enhances the relevance of the offer.

Regarding claims 3, 10, 17, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Since the functionality of Martino8392 of transmitting customized webpage to an account holder’s client device  applies to not just a single social network subscriber, but to plurality of different social network subscribers having different account identifiers, client devices, and unique affinity group affiliation prices, then the rejection arguments of the parent claims over Martino8392 also teach: (first request for a product listing webpage of an online marketplace, second request for a product listing webpage of an online marketplace, etc) (first account identifier associated with the client device, second account identifier associated with the client device, etc), (first price, second price, etc), (first client device, second client device, etc)
Martino8392 further discloses: (determining that the second account identifier is included in the second group). (determining a second price for the item for sale based on the group membership status associated with the second account identifier, the second price being different than the first price). Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller.
Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller. (second account identifier is included in the second group)
(transmitting the second price and the product listing webpage to the second client device). Transmitting and displaying product listings to a user device. Customized classified listings based on social distance can be output to the user, step 390. (see at least Martino8392, fig. 3B, ¶12:10-18), wherein users in a social map from which the social distance is determined, are identified by their user account identifiers. And further as explained above (see at least Martino8392, ¶4:61-64) different social maps can be in reference to different affinity groups.

Regarding claims 4, 13, 20, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Examiner’s note: As explained in the above U.S.C. 112(a) rejection, the limitation “in response to determining that the first account identifier is associated with the winning bid for the auction for the item, establishing membership of the first account identifier with the first group”, is not supported in the original disclosure.
Martino8392 discloses:
(accessing a benefit associated with members of the first group). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller.
(generating, for display, the product listing webpage comprising an auction for the item with an auction price). As examples of embodiments of the present invention, an implementation of the above social networking overlay could be implemented in conjunction with e-commerce sites, such as an auction site such as ebay.com, amazon.com, or the like. In such embodiments, reliability of the buyers and sellers can be adjudged based upon feedback from prior sellers and buyers, respectively, and now also based upon 1) social distance of the raters and/or 2) social distance of the buyer or seller in question. (see at least Martino8392, ¶16:4-12).
(determining that the first account identifier is associated with a winning bid for the auction for the item). Since an auction mode is one viable mode of selling/buying in Martino8392, then an account identifier of the member winning bidder is associated with a winning bid (first account identifier is associated with a winning bid for the auction for the item).
It could be argued that Martino8392 does not specifically disclose: (in response to establishing the membership of the first account identifier with the first group, applying the benefit to a winning bid amount of the auction provided by the first account identifier).  
As explained, Martino8392 teaches that a person associated with a first account identifier who is a member of a first group and is purchasing an item through the classified listings, is entitled to preferential pricing. Further if the purchase took place in the context of an auction, then this purchase which happens to be “a winning bid” is still entitled to a preferential pricing. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to implement in Martino8392 the above limitations, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: 
All the limitations of the corresponding parent claims (claims 2 and 4; respectively) as per the above rejection statements.
Martino8392 does not explicitly disclose: (wherein establishing the membership of the first account identifier comprises:  receiving, via the login page, a password from the first buyer; and determining that the password received from the first buyer via the login page corresponds to a password of the first group).
However Official Notice is taken that it was old and well known in the art at the filing time of the invention having to login for a user to become a member of a social network and for a member to access the SN. 
Trandal6080  further teaches: User account registration (see at least Trandal6080, ¶105). Customer/user account [96] database (see at least Trandal6080, ¶96). User login by submitting a user id and/or password (see at least Trandal6080, fig. 15-16, ¶150). Accordingly, given the facts known in the art at the time of the invention it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Martino8392 with Trandal6080, to include user login by submitting a user id and/or password.  One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the need to login enables the system to track user/member activities.

Regarding claim 6, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claims 2 and 4-5; respectively) as per the above rejection statements.
Martino8392 does not explicitly disclose: (transmitting an electronic communication, via a separate communication path, from the network to first buyer, the electronic communication comprising the password associated with the first group).
As explained the combination of Martino8392 in view of Trandal6080 formulated in the rejection of claim 5, discloses: transmitting a password via electronic communication.
Trandal6080  further teaches: Plurality of modes of electronic communication, including email notifications (see at least Trandal6080, ¶123). Further, Official Notice is taken that email electronic communication was an old and well known mode of communication in the art at the filing time of the invention. 
Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to modify Martino8392 with Trandal6080 given the facts known in the art at the time of the invention, in order to include email electronic communication in the classified listings of Martino8392, since email electronic communication, is one of a finite number of identified, predictable transmission modes (communication path) (a finite number of identified, predictable potential solutions) to the recognized need of electronically transmitting  a password for registration, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claims 7, 14, 21, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claim 2; claim 9; and claim 16; respectively) as per the above rejection statements.
Martino8392 discloses: (an age) (see at least Martino8392, ¶11:42-46, 13:54-60).

Regarding claim 18, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claims 2; claims 9; and claims 16; respectively) as per the above rejection statements.
Martino8392 discloses: (wherein the second group is a subset of the first group). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, Fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller.


Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), further in view of Detwiler et al. (US 2013/0311286) (hereinafter “Detwiler1286”), and further in view of Wiseman et al. (US 2008/0243628) (hereinafter “Wiseman3628”).

Regarding claim 8, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of claim 2 as per the above rejection statements.
As explained in the rejection of claim 2 Martino8392 teaches: Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Classified listing can be based on social distance filtering criteria (370) such as affinity group filtering (see at least Martino8392, fig. 3A, ¶11:17-26), therefore comprise “a subset of the group membership status associated with the first account identifier”. Second group of users eligible for the differential pricing are users among the social network of the seller. Further, it is totally within the context of the SN method and system of Martino8392 that a same user can be associated with any number of different affinity groups (associated with both the second group and a third group), and likewise be associated via different degrees of separation or affinity with any number of other users in those one or more different affinity groups.
Therefore even if it could be argued that Martino8392 may not anticipate the limitation: (wherein the first group comprises a plurality of members that are associated with both the second group and a third group); it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to implement in Martino8392 the above limitations, since the claimed invention is merely a combination of old elements (same user can be associated with any number of different affinity groups and likewise be associated via different degrees of separation or affinity with any number of other users in those one or more different affinity groups), and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation would be that if a limitation existed in the SN method of Martino8392 to only be part of one group, this method would be futile and useless.

As explained above, Martino8392 teaches: Differential pricing based on trust or social distance (see at least Martino8392, fig. 3B, ¶16:12-19). Therefore, a different price for a same item in the listing may be provided to a first and second user with different affinity scores in relation to the seller, wherein the scenario of the first price is lower than the second price is comprised in Martino8392.
However even if it could be argued that Martino8392 does not explicitly disclose: (wherein the first price is lower than the second price);
Wiseman3628 discloses: Online marketplace that takes advantage of an individual's social groups and networks, to facilitate the marketplace experience for the benefit of all parties in the transaction (e.g., seller and buyer, etc.) (see at least Wiseman3628, par. [0022], [0029], [0031], [0037], [0039]). Product listing in an online marketplace (a seller application) (see at least Wiseman3628, par. [0007], [0009], [0029]). Differential pricing structures in the context of the marketplace, based on sub-segmenting the contacts in an individual's social network using a plurality of group segmentation criteria, including a SN based on levels of trust, represented as concentric circles of trust (nested micro-marketplace), where each concentric (nested) circle nested within larger circle represents a first, second, third, and so forth groups (see at least Wiseman3628, par. [0030-0034]), and further where each first, second, third, and so forth, concentric circles of trust can be associated with a first, second, third, and so forth discounts or prices (different pricing structures) (see at least Wiseman3628, par. [0030], “For instance, the user may be willing to accept a reduced price from his uncle, and an even lesser price from his twin brothers, and a further discounted price from his parents”) (the first price is lower than the second price).
The combination of Martino8392 and Wiseman3628 teaches a first price in reference to a first subset of social members (first subset of account identifiers) having a first degree of separation with user #1; and a second price in reference to a second subset of social members (second subset of account identifiers) having a second degree of separation with user #1, and so forth.
Per above, Martino8392 teaches a “base” online marketplace in the context of a social network, that takes advantage of an individual's social groups and networks, to facilitate the marketplace experience for the benefit of all parties in the transaction, and Wiseman3628 teaches a “comparable” online marketplace in the context of a social network, that takes advantage of an individual's social groups and networks, to facilitate the marketplace experience for the benefit of all parties in the transaction, which offers the improvement of providing differentiated pricing (i.e., discounts) to users in a group subset of users having a particular closeness affiliation with the seller. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Martino8392; in view of Wiseman3628; to include: functionality to provide (determine, access, transmit) differentiated pricing (i.e., discounts) to users in a group subset of users having a particular closeness affiliation with the seller. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Martino8392  in this way, since doing so is applying a known technique (providing differentiated pricing (i.e., discounts) to users in a group subset of users having a particular closeness affiliation with the seller) to improve a similar online marketplace in the context of a social network, in the same way.


Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), further in view of Detwiler et al. (US 20130311286) (hereinafter “Detwiler1286”), and further in view of Grier et al. (US 9,818,093) (hereinafter “Grier8093”).

Regarding claim 11, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of claim 2 as per the above rejection statement.
Martino8392 does not explicitly disclose: (wherein the approximate location comprises a facility, the method further comprising: associating the approximate location of the facility with a predetermined band of IP addresses; and determining that the IP address of the client device associated with the first account identifier is within the predetermined band of IP addresses to determine that the approximate location of the first buyer is in the facility).
Detwiler1286 further discloses: the IP address of the merchant server (a facility) may be stored for a merchant in the merchant database or another database of the marketing offer 130 (see at least Detwiler1286, ¶79), therefore the band of the IP address is known; and using the IP address to infer, for example, a location (e.g., zip code, city and state, etc.) of the user (see at least Detwiler1286, ¶80, 83); and proprietary databases of addresses based on Internet traffic flow and Web site registrations (see at least Detwiler1286, ¶99).
Grier8093 further teaches: (IP) address mapping (see at least Grier8093, fig. 1, ¶4:9-24), therefore the band of the IP addresses are part of the mapping and are known. This internet protocol (IP) address mapping, is used to determine that the user 112 is physically located at, or within a vicinity of, the physical location of the merchant system 108(N) (a facility) (e.g., the location of a retail store, within fifty feet of the retail store, etc.). (see at least Grier8093, fig. 1, ¶4:9-24).
Therefore when the combination of Martino8392 in view of Trandal6080 and Detwiler1286 as formulated in the rejection of claim 2 is further modified by Grier8093, there is a comparison of IP address bands between the user and “the facility” and there is also a threshold determination, so that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine in this way, since this modification makes possible to automatically recognize the user location upon the user's physical entrance at the merchant location, or within a defined vicinity of the merchant location (see at least Grier8093, ¶4:9-24).

Regarding claim 12, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of the corresponding parent claims (claims 2 and 11; respectively) as per the above rejection statements.
The Examiner notes that the particular type of the particular “college or a campus facility” constitutes nonfunctional descriptive information which carries little or no patentable weight because they are not functionally involved in the recited method and system. The function described by the method and system of claim 11 (“determining that the IP address of the client device associated with the first account identifier is within the predetermined band of IP addresses to determine that the approximate location of the first buyer is in the facility”) would be performed the same regardless of whether the claimed “facility” data was substituted with other “facility” data. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the claimed “facility” element(s) with any other “facility” element(s) to achieve a predictable result. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. MPEP 2111.05 (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579. The result or outcome (determine that the approximate location of the first buyer is in the facility) does not change with different facilities, and the college or a campus facilities particular type of facilities are no used as the basis for any further limitation.


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), further in view of Detwiler et al. (US 2013/0311286) (hereinafter “Detwiler1286”), and further in view of Montgomery et al. (AU 781,666) (hereinafter “Montgomery1666”).

Regarding claim 15, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of claim 2 as per the above rejection statement.
Martino8392 does not explicitly disclose: (determining that no offers to purchase the item have been received from the first group within a threshold period of time; and in response to determining that no offers to purchase the item have been received from the first group within the threshold period of time, transmitting the product listing webpage comprising a second price to the second group).
Martino8392 in view of Trandal6080 teaches: Webpage including first information related to the first price and second information related to the second price 
Montgomery1666 discloses: In a preferred form, said selling step is continued for a predetermined period of time (within a threshold period of time), for example, one day, one week, or one month, or, until all units are sold. (see at least Montgomery1666, ¶3:4-5). Alternatively, but also preferably, if not all units become sold, the predetermined unit price may be increased. Alternatively, but also preferably, if not all units become sold, the predetermined sale price may be adjusted. (see at least Montgomery1666,  ¶3:26-30)
Per above, Martino8392 teaches a “base” method (device, method or product) listing of items for sale, and Montgomery1666 teaches a “comparable” method listing of items for sale, which offers the improvement of changing the selling price if an item was not sold within a predetermined period of time.  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Martino8392 and Trandal6080; further in view of Montgomery1666 to include changing the selling price if an item was not sold within a predetermined period of time. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (changing the selling price if an item was not sold within a predetermined period of time) to improve a similar method (selling through a listing) in the same way, wherein this improved functionality for offering price distinction based group affinity criteria is a predictable result within the capabilities of one of ordinary skill in the art.
Further it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the adjusted price of Montgomery1666 as the “a second price” offered to the general public in the webpage of Trandal6080, in the combined system of Martino8392 and Trandal6080; since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately without teaching away from one another, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, this modification takes into consideration market price demand by exposing the offer to a larger audience.


Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Martino8392 et al. (US 7,818,392) (hereinafter “Martino8392”), in view of Trandal et al. (US 2010/0306080) (hereinafter “Trandal6080”), further in view of Detwiler et al. (US 2013/0311286) (hereinafter “Detwiler1286”), and further in view of Dogin et al. (US 2014/0172632) (hereinafter “Dogin2632”).

Regarding claim 19, Martino8392 in view of Trandal6080 and Detwiler1286 discloses: All the limitations of claim 16 as per the above rejection statements.
Martino8392 does not disclose: (a number of purchases associated with the first account identifier is greater than a threshold number).
However, Martino8392 discloses: Listing may be customized based trust or rating factors including group affinity (see at least Martino8392, ¶2:16-18, 5:14-16, 10:17-21), and factors such as user satisfaction of prior interactions, responsiveness to correspondences or queries, performance, common interests, common posting forum, a "frequency" factor, and the like (see at least Martino8392, ¶5:39-43).
Dogin2632 further discloses: Offer customization i.e., (rewards) can be based on one or more factors, including but not limited to, frequency of purchase, group discounts that are specific to a group or to the members of an organization, a social network group of friends, purchases based on an event, and proximity in time and location to the event, such as a natural disaster. Rewards can also be made available to an person or entity, including but not limited to, a relative, a friend, a charity that is voluntarily joined, any third party, including an organization or group that may accept donations if, for example, there is a natural or other disaster request for financial assistance. (see at least Dogin2632, par. [0064]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to expand Martino8392, in view of Dogin2632, to include additional customization factors such a number of purchases associated with the first account identifier being greater than a threshold number. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the additional factors enhances the relevance of the listing customization.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 101 
The additional elements: “a client device”, “an online marketplace”; “a network”; “a system comprising: one or more computer processors, and one or more computer-readable mediums storing instructions”, are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are used to present an online listing, to track the IP address of users, to correlate proximity data and group membership status with benefit criteria, and to display the benefit on a webpage.. Such steps even in combination, do not represent an improvement to the functioning of a computer, or to any other technology or technical field, nor they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment
These additional elements, either separate and even in combination, are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f).

Unlike PEG example 37, claim 2, where the claim did not recite any of the judicial exceptions enumerated in the 2019 PEG, the claimed steps of the instant invention represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681